Case 1:20-cv-23278-MGC Document 87 Entered on FLSD Docket 09/22/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                         20-cv-23278-MGC

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230, et al.,

              Defendants.
  ________________________________________________/
  UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                         20-cv-23279-MGC

  ALL RIGHT TO AND INTEREST IN PNC CORPORATE
  PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
  ACQUIRED, DIRECTLY OR INDIRECTLY, BY OPTIMA
  CBD INVESTMENTS LLC AND/OR CBD 500 LLC, et al.,

              Defendants.
  ________________________________________________/
  UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                         20-cv-25313-MGC

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, et al.,

              Defendants.
  ________________________________________________/

                              ORDER GRANTING UNOPPOSED
                             MOTION FOR INTERLOCUTORY SALE

         THIS MATTER is before the Court on the motion of the United States, pursuant to
  Rule G(7) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
  Actions, for an order authorizing an interlocutory sale of the real property that is the subject


                                                 1
Case 1:20-cv-23278-MGC Document 87 Entered on FLSD Docket 09/22/2021 Page 2 of 3




  of this civil asset forfeiture proceeding, real property located at 7505 and 7171 Forest Lane,
  Dallas, Texas 75230, with all appurtenances, improvements, and attachments thereon and
  any right to collect and receive any profit, rent, income, and proceeds therefrom (the
  “CompuCom Campus” or the “Property”). The Court has considered the motion and
  exhibits submitted in support thereof, and finds as follows:
         1.      On October 5, 2020, Optima 7171, LLC (“Optima”) submitted a verified claim
  to the Property, asserting that it holds a 100% ownership of the Property. Case No. 20-cv-
  23278, ECF No. 10.
         2.      The Property is in arrears on its property taxes and assessments.
         3.      The United States has moved the Court to approve an interlocutory sale of the
  Property, subject to the terms of a purchase agreement attached to the motion as Exhibit A
  (the “Purchase Agreement”). The Purchase Agreement provides, inter alia, for the Property
  to be purchased by Centurion American Acquisitions, LLC, an entity which has no
  ownership or other affiliation with Optima, for the purchase price of $23,250,000. It further
  provides that the proceeds from the sale of the Property will be used to pay debts owed on the
  Property.
         4.      Rule G(7)(b) empowers this Court to order the sale of the Property where
  certain conditions are met. See Rule G(7)(b)(i). Pursuant to that authority, this Court finds
  that an interlocutory sale of the Property is necessary and appropriate to preserve the value of
  the Property before the conclusion of the pending forfeiture proceedings. This Court further
  finds that an interlocutory sale of the Property will avoid both the risk of market fluctuations
  that could cause the Property to lose value, and the accrual of additional expenses in
  maintaining the property.
         5.      This Court orders that the Property shall be sold according to the procedures
  and terms of the Purchase Agreement, and subject to the final approval of the United States
  concerning the closing costs and distribution of funds. This Court further orders that the net
  proceeds of the sale, and any and all interest accrued thereon, shall be considered the
  substitute res subject to forfeiture in this civil forfeiture action in place of the Property, and
  will be held in an interest-bearing escrow account maintained by the United States pending
  further order of this Court.




                                                  2
Case 1:20-cv-23278-MGC Document 87 Entered on FLSD Docket 09/22/2021 Page 3 of 3




          6.    This Court shall retain jurisdiction in this matter to take additional action and
  enter further orders as necessary to implement and enforce this order authorizing the
  interlocutory sale of the Property.



          DONE AND ORDERED in Chambers, Miami, Florida, this 22nd day of September
  2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                                3
